UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4739


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LAUREN GREENE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis III, Senior District Judge. (1:18-cr-00318-TSE-1)


Submitted: June 26, 2019                                          Decided: July 5, 2019


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rebecca S. Colaw, REBECCA S. COLAW, PC, Suffolk, Virginia, for Appellant.
G. Zachary Terwilliger, United States Attorney, Stephanie Meyer, Special Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lauren Greene appeals her conviction and sentence for misdemeanor trespassing,

in violation of 32 C.F.R. § 1903.7(a) (2012). Greene argues that her conviction before a

magistrate judge, which the district court affirmed, violated her due process rights

substantively, because she was incompetent to stand trial, and procedurally, because the

court did not order a competency hearing sua sponte. She also asserts that her two trial

attorneys were constitutionally ineffective. We affirm.

       Because Greene raises her due process claims for the first time on appeal, we

review only for plain error: Greene “must show that the district court erred, that the error

was plain, and . . . that the alleged error actually affected the outcome of the district court

proceedings.” United States v. Bernard, 708 F.3d 583, 588 (4th Cir. 2013) (citation and

internal quotation marks omitted). Regarding the substantive due process claims, “[n]ot

every manifestation of mental illness demonstrates incompetence to stand trial; rather, the

evidence must indicate a present inability to assist counsel or understand the charges.”

Burket v. Angelone, 208 F.3d 172, 192 (4th Cir. 2000) (internal quotation marks omitted).

And we give “wide latitude” to trial courts’ competency determinations, since they rely

on “first-hand interactions with, and observations of, the defendant and the attorneys at

bar.” Bernard, 708 F.3d at 593. We have reviewed the parties’ briefs and the joint

appendix, and we find no reversible error in the district court’s competency

determination. See United States v. Bursey, 416 F.3d 301, 305 (4th Cir. 2005) (providing

standard of review).



                                              2
       On her procedural due process claims, Greene “must establish that the trial court

ignored facts raising a bona fide doubt regarding [her] competency to stand trial.” United

States v. Moussaoui, 591 F.3d 263, 291 (4th Cir. 2010). Greene may disagree with the

district court’s decision not to order a competency hearing, but she has not established

that the district court ignored the facts that she believes supported such a hearing.

Because the district court specifically addressed its concerns regarding Greene’s

competency, we conclude that it did not err in declining to order a competency hearing

sua sponte. See United States v. General, 278 F.3d 389, 397 (4th Cir. 2002) (providing

standard); see also 18 U.S.C. § 4241(a) (2012).

       Finally, Greene asserts that her attorneys were ineffective because they failed to

raise her mental health claims at trial. We do not consider ineffective assistance claims

on direct appeal “[u]nless an attorney’s ineffectiveness conclusively appears on the face

of the record.” United States v. Faulls, 821 F.3d 502, 507 (4th Cir. 2016). Greene fails

to meet this high standard, so we decline to review this claim on direct appeal.

       Accordingly, we affirm Greene’s conviction and sentence. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3